PER CURIAM:
In this case arising out of a collision between a ship, the Steel Designer, and a laden barge under tow by a tug, the District Judge assessed all of the damages upon the ship. In its appeal, the Steel Designer contends that the blame and the damages should be shared with it by the towing tug, the owner of the barge or by both.
The appeal presents essentially factual issues. The findings of the operating facts affecting the ultimate assessment of fault are not clearly erroneous. We accept them and affirm the judgment.
Affirmed.